Per Curiam.

There was sufficient proof of the gift and delivery, to show property in the plaintiff. If this is m any degree controlled by the proof of the daughter’s living with her father and bringing up this cow on pasture and fodder supplied by him, the inference to be drawn from that proof is sufficiently rebutted by the facts, that she contributed the milk of the cow and her own labor, to the general support of the family, which may be taken as a fair compensation for the keeping of the cow.
If fraud had been relied on, it should have been distinctly averred and put in issue.

Judgment on the verdict